

PROMISSORY NOTE




$15,000,000.00
January 31, 2008



 
FOR VALUE RECEIVED, the undersigned, Freedom Financial Auto Receivables, LLC, a
Delaware limited liability company (“Borrower”), hereby promises to pay to the
order of ReMark Lending Co., a division of ReMark Capital Group, LLC, a Delaware
limited partnership (“Lender”), the principal sum of Fifteen Million and No/100
Dollars ($15,000,000.00), or, if greater or less, the aggregate unpaid principal
amount of the Outstanding Advances under the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of the Administrator, Archon Group, L.P., 6011 Connection
Drive, Irving, Texas 75039, or at such other place as from time to time may be
designated by Lender or the Administrator, on behalf of Lender.
 
This Note (a) is issued and delivered under that certain Revolving Loan and
Security Agreement dated as of January 31, 2008 by and among Borrower, Freedom
Financial Group, Inc., individually and as Servicer, Archon Group, L.P., a
Delaware limited partnership, as Administrator and Custodian, and Lender (as
from time to time supplemented, amended or restated, the “Loan and Security
Agreement”), and is a “Note” as defined therein, (b) is subject to the terms and
provisions of the Loan and Security Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of the Loan and Security Agreement and certain other Transaction
Documents (as identified and defined in the Loan and Security Agreement).
Payments on this Note shall be made and applied as provided in the Loan and
Security Agreement. Reference is hereby made to the Loan and Security Agreement
for a description of certain rights, limitations of rights, obligations and
duties of the parties hereto and for the meanings assigned to terms used and not
defined herein and to the Transaction Documents for a description of the nature
and extent of the security thereby provided and the rights of the parties
thereto.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable as set forth in the Loan and Security Agreement and, if
not due earlier in accordance with the Loan and Security Agreement, is due and
payable in full on the Facility Maturity Date.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Loan and Security Agreement which more fully set out the
limitations on how interest accrues hereon.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.


--------------------------------------------------------------------------------



Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity, except as may be provided for in the
Loan and Security Agreement.
 
Lender may assign this Note to any Person as provided in Section 9.04 of the
Loan and Security Agreement.
 
THIS NOTE SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. THE BORROWER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED
UNDER THE LOAN AND SECURITY AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.


 
[Remainder of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Borrower has executed this instrument as of
the day and year first above written.
 

 
FREEDOM FINANCIAL AUTO RECEIVABLES, LLC
         
By: /s/ Jerry Fenstermaker                    
 
       Jerry Fenstermaker, Manager



3

--------------------------------------------------------------------------------


 